     Case 2:16-cr-00167-TS Document 74 Filed 03/01/21 PageID.610 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                       MEMORANDUM DECISION AND
                          Plaintiff,                   ORDER DENYING DEFENDANT’S
                                                       MOTION TO REDUCE SENTENCE
v.

MICHAEL RICHARD BALENTI,
                                                       Case No. 2:16-CR-167 TS
                          Defendant.
                                                       District Judge Ted Stewart



        This matter is before the Court on Defendant’s Motion to Reduce Sentence. For the

reasons discussed below, the Court will deny the Motion.

        “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 1 18 U.S.C. §

3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Relevant here,

        the court . . . upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
        request by the warden of the defendant’s facility, whichever is earlier, may reduce
        the term of imprisonment (and may impose a term of probation or supervised
        release with or without conditions that does not exceed the unserved portion of the
        original term of imprisonment), after considering the factors set forth in section
        3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
        compelling reasons warrant such a reduction.




        1
            United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996) (citations omitted).


                                                   1
   Case 2:16-cr-00167-TS Document 74 Filed 03/01/21 PageID.611 Page 2 of 3




       The Sentencing Commission has been given the responsibility to describe “what should

be considered extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.” 2 Relevant here, the Sentencing Commission has

stated that a defendant “suffering from a serious physical or medical condition” “that

substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover” may be considered

for a sentence reduction. 3 Additionally, the Sentencing Commission has stated that family

circumstances such as “[t]he death or incapacitation of the caregiver of the defendant’s minor

child or minor children” or “[t]he incapacitation of the defendant’s spouse or registered partner

when the defendant would be the only available caregiver for the spouse or registered partner”

may constitute an extraordinary and compelling reason for release. 4

       Here, Defendant states that he is obese and has a history of substance abuse. Defendant

contends that these conditions, in conjunction with the current COVID-19 pandemic, warrant a

sentence reduction. The Centers for Disease Control and Prevention (“CDC”) has stated that

people with obesity are at a higher risk for severe illness from COVID-19. While Defendant is

moderately obese, his medical records reflect that he is otherwise healthy. Additionally, there

are no current infections at the camp where Defendant is housed. Thus, his risk of infection

appears low. The CDC has not recognized prior substance abuse as creating an increased risk of


       2
           28 U.S.C. § 944(t).
       3
         U.S.S.G. § 1B1.13, Application Note 1(A). While this commentary has not been
amended since the passage of the First Step Act, the Tenth Circuit continues to refer to it in
deciding motions under § 3582(c). United States v. Pinson, 835 F. App’x 390, 394 n.5 (10th Cir.
2020) (citing United States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020)).
       4
           U.S.S.G. § 1B1.13, Application Note 1(C)(i).


                                                 2
   Case 2:16-cr-00167-TS Document 74 Filed 03/01/21 PageID.612 Page 3 of 3




severe illness from COVID-19. Therefore, Defendant has failed to demonstrate that his medical

conditions and prior substance abuse create an extraordinary and compelling reason for release.

       Defendant also seeks release so that he may assist his sister and her children.

Defendant’s sister suffers from a number of medical conditions rendering her unable to care for

herself and her children. Though these circumstances are admittedly difficult, they are not

unique to Defendant and fail to rise to the level of extraordinary and compelling reasons for

release.

       Even if Defendant could demonstrate extraordinary and compelling reasons, he has failed

to show that he is no longer a danger to the community or that his release comports with the

factors set out in 18 U.S.C. § 3553(a). Defendant has a lengthy criminal history, rendering him a

career offender, and the offense at issue here involved the possession of a significant amount of

methamphetamine. These facts demonstrate that release is not appropriate.

       It is therefore

       ORDERED that Defendant’s Motion for Compassionate Release (Docket No. 67) is

DENIED.

       DATED this 1st day of March 2021.

                                             BY THE COURT:



                                             Ted Stewart
                                             United States District Judge




                                                3
